Mr. Presiding Justice Scanlan delivered the opinion of the court. 6. Appeal and error, § 726*—necessity of proper certificate of evidence. Where a complainant assigns as error a decree dismissing the bill for want of equity, the burden of showing that the decree was not warranted by the evidence cannot be sustained where complainant fails to file a proper certificate of evidence. 7. Bills and notes, § 446*—sufficiency of evidence to establish ownership of note. On a cross-bill raising the question of title to a note secured by a trust deed of which defendant was in possession, claiming to be a holder in due course, a decree finding affirmatively that plaintiff was the owner of the note and deed and that defendant was not a holder in good faith and for value in due course and had no title thereto, held sustained by the evidence.